                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

TAMMY HARRIS,

       Plaintiff,

v.                                                       Case No. 6:19-cv-1420-Orl-37DCI

WILLIAM STEVEN BERGEN; and
BLAKE RICHARD SENTERS,

      Defendant.
_____________________________________

                                         ORDER

       Defendant Blake Richard Senters (“Defendant”) moves to quash substitute service

of process and to dismiss for failure to timely serve process. (Doc. 20 (“Motion”).)

Plaintiff responded (Doc. 23), and United States Magistrate Judge Daniel C. Irick

prepared a Report and Recommendation on the Motion. (Doc. 27 (“R&R”).) U.S.

Magistrate Judge Irick found that while Plaintiff’s attempts at serving Defendant were

insufficient to effect service of process, good cause exists to extend the time period for

service for forty-five days. (Id.)

       No party objected to the R&R, and the time for doing so has now passed. Absent

objections, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court concludes that the R&R is due to be adopted in its entirety.



                                            -1-
Accordingly, it is ORDERED AND ADJUDGED as follows:

1.   United   States   Magistrate     Judge   Daniel   C.   Irick’s   Report   and

     Recommendation (Doc. 27) is ADOPTED, CONFIRMED, and made a part

     of this Order.

2.   Defendant Blake Richard Senters’ Motion to Quash Substitute Service of

     Process as to Defendant Blake Richard Senters and Motion to Dismiss for

     Failure to Timely Service Process (Doc. 20) is GRANTED IN PART and

     DENIED IN PART.

     a.     The Motion is GRANTED to the extent that service of process upon

            Defendant Blake Richard Senters is QUASHED.

     b.     In all other respected, the Motion is DENIED.

3.   Plaintiff Tammy Harris has until Monday, January 20, 2020 to effect service

     of process upon Defendant Blake Richard Senters. Failure to do so may

     result in the dismissal of Mr. Senters from this action.

DONE AND ORDERED in Chambers in Orlando, Florida, on December 5, 2019.




                                    -2-
Copies to:
Counsel of Record




                    -3-
